Title: From Thomas Jefferson to Henry Lee, 29 September 1806
From: Jefferson, Thomas
To: Lee, Henry


                        
                            Sir
                            
                            Monticello Sep. 29. 06
                        
                        On being informed by you that mr James P. Cocke was the person who had repeated from me the circumstance of
                            the transaction between mr Washington, mr Strode & yourself which has given you uneasiness, I applied to mr Cocke to
                            state what he had understood me to have said, perfectly satisfied of his correctness. I have this moment recieved from him
                            the letter which I now inclose. you will see by that that I said to him, and he to Genl. Porterfield, exactly what mr
                            Strode declares I heard from him, & he from mr Washington, & that I did not speak of it as of my own knowledge at all
                            but named the persons from whom it came, which persons have justified me. altho’ this is all the world generally requires,
                            yet it is so much out of my habit to repeat things of this description that I am far from being satisfied with myself at
                            having been off my guard on this particular occasion; & still more regret it if it has been the source of any injury to
                            you. mr Cocke told me he had heard the same thing from another person besides myself & named that other person also to
                            Genl. P. and this is what he alludes to in the last paragraph of his letter. your original transaction with mr Washington
                            having been a conditional one, but stated as without any condition, the error began where it was first defectively stated.
                            I explained this to mr Cocke, whom I verily believe to be the only person I ever mentioned it to, and I have no doubt he
                            will explain it to others should he have mentioned to others. I tender you my salutations & respect.
                        
                            Th: Jefferson
                            
                        
                    